 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      FAIR HOUSING CENTER OF
      WASHINGTON,
 8
                            Plaintiff,
 9
                                                    C16-922 TSZ
           v.
10
                                                    MINUTE ORDER
      BREIER-SCHEETZ PROPERTIES,
11    LLC, et al.,
12                          Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

          (1)     The Court SETS a hearing on February 14, 2019, at 10:30 a.m. on
15
   Plaintiff’s Second Petition for an Order to Show Cause, docket no. 93. Defendants are
   ORDERED to show cause why the Court should not hold Defendants in contempt of this
16
   Court’s Order of October 6, 2017. The Petition, docket no. 93, is re-noted to
   February 14, 2019.
17
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 30th day of January, 2019.

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk

23

     MINUTE ORDER - 1
